Opinion of the Court
PER CuRiam:
The accused' was convicted by general court-martial in Korea of absence without leave for four days in violation of Article 86 of the Uniform Code of Military Justice, 50 USC § 680. He was sentenced to dishonorable, discharge, total forfeiture of pay and confinement for ten years. The findings and sentence have been upheld on review except that the board of review reduced the confinement to five years. We granted accused’s .petition for review.
The sole proof of the unauthorized absence in this case consisted of morning report extracts which were neither signed nor initialed by the reporting officer. This requires reversal. United States v. Parlier (No. 347), 4 CMR 25, decided June 13, 1952; United States v. Howard S. Smith (No. 1367), 6 CMR 121, decided December 31, 1952.
The decision of the board of review is reversed and the case is remanded to The Judge Advocate General of the Army for. action not inconsistent with this opinion.